[rsuagreement001.jpg]
ROADRUNNER TRANSPORTATION SYSTEMS, INC. RESTRICTED STOCK UNIT AGREEMENT 1. Award
of Restricted Stock Units. Roadrunner Transportation Systems, Inc., a Delaware
corporation (the “Company”), hereby grants, as of _____________, _____ (“Date of
Grant”), to ________________ (the “Recipient”) ______________ Restricted Stock
Units (the “RSUs”) corresponding to the same number of shares of the Company’s
common stock, $0.01 par value per share (the “Shares”). This Restricted Stock
Unit Award is made subject to the terms, provisions and restrictions as set
forth in this Restricted Stock Unit Agreement (the “Agreement”) and the
Company’s 2018 Incentive Compensation Plan (as amended from time to time, the
“Plan”), which is incorporated herein for all purposes. As a condition to
entering into this Agreement, and as a condition to the grant of this Restricted
Stock Unit Award and the issuance of any Shares (or any other securities of the
Company) pursuant hereto, the Recipient agrees to be bound by all of the terms
and conditions herein and in the Plan. 2. Definitions. All capitalized terms
used herein but not expressly defined shall have the meaning ascribed to them in
the Plan. 3. Vesting. (a) General Vesting. Except as otherwise provided in
Section 3(b) hereof, the RSUs shall vest and become “Vested RSUs” in the
following amounts, at the following times and upon the following conditions,
provided that the Continuous Service of the Recipient continues through and on
the applicable Vesting Date: Percentage of RSUs Vesting Date _______________%
________________ There shall be no proportionate or partial vesting of RSUs in
or during the months, days or periods prior to each Vesting Date, and except as
otherwise provided in Section 3(b) hereof, all vesting of RSUs shall occur only
on the appropriate Vesting Date. (b) Acceleration Events. (i) Change in Control.
In the event of a Change in Control (as defined below) occurring during the
Continuous Service of the Recipient, all RSUs that are not Vested RSUs subject
to this Agreement shall immediately vest and become Vested RSUs as of the date
of the Change in Control. (ii) Death or Disability. In the event that the
Recipient’s Continuous Service is terminated either on account of the
Recipient’s death or Disability, that percentage of the RSUs subject to this
Agreement that would have vested in the calendar year of the termination of the
Recipient’s Continuous Service but for such termination, in accordance with
Section 3(a) hereof, shall immediately vest and become Vested RSUs as of the
date of the termination of the Recipient’s Continuous Service. (iii)
Discretionary Acceleration. The Committee shall be authorized, in its sole
discretion, based upon its review and evaluation of the performance of the
Recipient and of the Company and its Related Entities, to accelerate the vesting
of any RSUs under this Agreement, at such times and upon such terms and
conditions as the Committee shall deem advisable, and which determination shall
be made on an individual by individual basis and need not be uniform among all
Recipients under the Plan.



--------------------------------------------------------------------------------



 
[rsuagreement002.jpg]
(c) Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any of the following: (i) entities affiliated with
Elliott Management Corporation have Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of less than twenty percent (20%)
of the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”) (the Beneficial Ownership of twenty
percent (20%) or more hereinafter being referred to as a “Controlling
Interest”); (ii) during any period of two (2) consecutive years (not including
any period prior to the Effective Date) individuals who constitute the Board on
the Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; (iii) consummation of (A) a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving (x) the Company or
(y) any one or more Subsidiaries whose combined revenues for the prior fiscal
year represented more than fifty percent (50%) of the consolidated revenues of
the Company and its Subsidiaries for the prior fiscal year (the “Major
Subsidiaries”), or (B) a sale or other disposition of all or substantially all
of the assets of the Company or the Major Subsidiaries, or the acquisition of
assets or equity of another entity by the Company or any of its Subsidiaries
(each of the events referred to in clauses (A) and (B) sometimes hereinafter
being referred to a “Business Combination”), unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of members of the board of directors (or comparable governing body
of an entity that does not have such a board), as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (the “Continuing Entity”) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Outstanding Company Voting Securities (excluding any outstanding voting
securities of the Continuing Entity that such Beneficial Owners hold immediately
following the consummation of the Business Combination as a result of their
ownership, prior to such consummation, of voting securities of any company or
other entity involved in or forming part of such Business Combination other than
the Company), (2) no Person (excluding any employee benefit plan (or related
trust) of the Company or any Continuing Entity or any entity controlled by the
Continuing Entity or any Person that as of the Effective Date owns Beneficial
Ownership of a Controlling Interest) beneficially owns, directly or indirectly,
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Continuing Entity except to the extent that such
ownership existed prior to the Business Combination and (3) at least a majority
of the members of the Board of Directors or other governing body of the
Continuing Entity were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or 2



--------------------------------------------------------------------------------



 
[rsuagreement003.jpg]
(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company. 4. Terms and Conditions. This Restricted Stock Unit
Award is subject to the following terms and conditions: (a) Forfeiture of
Unvested RSUs. If the Recipient’s Continuous Service is terminated for any
reason, any and all RSUs awarded hereunder that are not Vested RSUs, and that do
not become Vested RSUs pursuant to Section 3 hereof as a result of such
termination, shall be forfeited immediately upon such termination of Continuous
Service and revert back to the Company without any payment to the holder
thereof. The Committee shall have the power and authority to enforce on behalf
of the Company any rights of the Company under this Agreement in the event of
the forfeiture of RSUs pursuant to this Section 4(a). (b) Delivery of Vested
RSUs. The Company shall deliver to the Recipient one Share for each Vested RSU
within thirty (30) days following the date on which the portion of the RSUs to
which the distribution relates becomes vested (but in no event later than March
15 of the calendar year following the calendar year in which the RSUs to which
the distribution relates become vested). (c) Transferability. The RSUs awarded
hereunder are not transferable otherwise than by will or under the applicable
laws of descent and distribution, and the terms of this Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Recipient. Any attempt to effect a Transfer of any RSUs shall be void ab initio.
For purposes of this Agreement, “Transfer” shall mean any sale, transfer,
encumbrance, gift, donation, assignment, pledge, hypothecation or other
disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment. (d) Hypothetical Nature of RSUs. The Recipient
shall not have any rights, benefits or entitlements with respect to the Shares
corresponding to the RSUs unless and until those Shares are delivered to the
Recipient (and thus shall have no voting rights, or rights to receive any
dividend declared, before those Shares are so delivered). On or after delivery,
the Recipient shall have, with respect to the Shares delivered, all of the
rights of a holder of Shares granted pursuant to the certificate of
incorporation and other governing instruments of the Company, or as otherwise
available at law. (e) Tax Withholding. (i) The Recipient shall pay to the
Company, or make arrangements satisfactory to the Committee for payment of, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the grant of RSUs (including without limitation the vesting thereof)
or other distributions made by the Company to the Recipient with respect to the
RSUs as and when the Company determines those amounts to be due, and the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to Recipient any federal, state or local taxes of any
kind required by law to be withheld with respect to the RSUs or other
distributions made by the Company to the Recipient with respect to any RSUs.
(ii) The Recipient may elect, by notice to the Committee, to satisfy his or her
minimum withholding tax obligation with respect to the granting or vesting of
the RSUs by the Company’s withholding a portion of the Shares otherwise
deliverable to the Recipient, such Shares being valued at their Fair Market
Value as of the date on which the taxable event that gives rise to the
withholding requirement occurs, or by the Recipient’s delivery to the Company of
a portion of the Shares previously delivered by the Company, such Shares being
valued at their Fair Market Value as of the date of delivery of such Shares by
the Recipient to the Company. 3



--------------------------------------------------------------------------------



 
[rsuagreement004.jpg]
(iii) Tax consequences to the Recipient (including, without limitation federal,
state, local and foreign income tax consequences) with respect to the RSUs
(including without limitation the grant, vesting and/or forfeiture thereof) are
the sole responsibility of the Recipient. The Recipient shall consult with his
or her own personal accountant(s) and/or tax advisor(s) regarding these matters
and the Recipient’s filing, withholding and payment (or tax liability)
obligations. 5. Amendment, Modification and Assignment. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Recipient and the Committee.
No waiver by either party of any breach by the other party hereto of any
condition or provision of this Agreement shall be deemed a waiver of any other
conditions or provisions of this Agreement. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. Unless otherwise consented to by the Committee, this Agreement shall
not be assigned by the Recipient in whole or in part. The rights and obligations
created hereunder shall be binding on the Recipient and his or her heirs and
legal representatives and on the successors and assigns of the Company. 6.
Change in Capital Structure. (a) Subject to any required action by the
stockholders of the Company, the number of RSUs covered by this Award shall be
proportionately adjusted and the terms of the restrictions on such RSUs shall be
adjusted as the Committee shall determine to be equitably required for any
increase or decrease in the number of issued and outstanding shares of Common
Stock of the Company resulting from any stock dividend (but only on the Common
Stock), stock split, subdivision, combination, reclassification,
recapitalization or general issuance to the holders of Common Stock of rights to
purchase Common Stock at substantially below fair market value or any change in
the number of such shares outstanding effected without receipt of cash or
property or labor or services by the Company or for any spin-off, spin-out,
split- up, split-off or other distribution of assets to stockholders. (b) The
Award of RSUs pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets. 7. Miscellaneous. (a) No Right to Continuous Service. The grant of RSUs
shall not be construed as giving the Recipient the right to Continuous Service
with the Company and its Related Entities. (b) No Limit on Other Compensation
Arrangements. Nothing contained in this Agreement shall preclude the Company
from adopting or continuing in effect other or additional compensation
arrangements, and such arrangements may be either generally applicable or
applicable only in specific cases. (c) Severability. If any provision of this
Agreement is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or would disqualify this Agreement or this Award under any
applicable law, such provision shall be construed or deemed amended to conform
to applicable law (or if such provision cannot be so construed or deemed amended
without materially altering the purpose or intent of this Agreement and the
grant hereunder, such provision shall be stricken as to such jurisdiction and
the remainder of this Agreement and the Award shall remain in full force and
effect). 4



--------------------------------------------------------------------------------



 
[rsuagreement005.jpg]
(d) No Trust or Fund Created. Neither this Agreement nor the grant made pursuant
to this Agreement shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company and the
Recipient or any other Person. To the extent that the Recipient or any other
Person acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company. (e) Governing Law. This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the state of Delaware (without reference to conflict of laws rules or principles
thereof). (f) Interpretation. The Recipient accepts the RSUs subject to all the
terms and provisions of this Agreement and the terms and conditions of the Plan.
The Recipient hereby accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under this
Agreement. The Recipient hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and conditions hereof and thereof. (g)
Headings. Headings are given to the Paragraphs and Subparagraphs of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof. (h) Counterparts.
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. The facsimile or email transmission of a signed
signature page, by any party to the other(s), shall constitute valid execution
and acceptance of this Agreement by the signing/transmitting party. 8. Complete
Agreement. Except as otherwise provided for herein, this Agreement and those
agreements and documents expressly referred to herein embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
9. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 1431 Opus Place, Suite 530,
Downers Grove IL 60515, or if the Company should move its principal office, to
such principal office, and, in the case of the Recipient, to the Recipient’s
last permanent address as shown on the Company’s records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section 9. 10. Section 409A. (a)
General. It is the intention of both the Company and the Recipient that the
benefits and rights to which the Recipient could be entitled pursuant to this
Agreement are exempt from the requirements of Section 409A of the Code (“Section
409A”), and the provisions of this Agreement shall be construed in a manner
consistent with that intention. If the Recipient or the Company believes, at any
time, that any such benefit or right is not exempt from Section 409A, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with, or are
exempt from, the requirements of Section 409A (with the most limited possible
economic effect on the Recipient and on the Company). (b) No Representations as
to Section 409A Compliance. Notwithstanding the foregoing, the Company does not
make any representation to the Recipient that the Award of RSUs pursuant 5



--------------------------------------------------------------------------------



 
[rsuagreement006.jpg]
to this Agreement or the Shares associated with such RSUs are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Recipient or any
Beneficiary for any tax, additional tax, interest or penalties that the
Recipient or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto is deemed to violate any of the requirements of Section
409A. (c) No Acceleration of Payments. Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A. (d) Treatment of Each Installment as a Separate Payment.
For purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which the Recipient is entitled under this
Agreement shall be treated as a separate payment. In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments. [The
remainder of this page has been intentionally left blank] 6



--------------------------------------------------------------------------------



 
[rsuagreement007.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above. ROADRUNNER TRANSPORTATION SYSTEMS, INC. By: Name: Title:
AGREED AND ACCEPTED: RECIPIENT: __________________________________
_______________ 7



--------------------------------------------------------------------------------



 